Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nolan Lawrence (Reg. No. 71,493) on 15 June 2021.

The claims filed on 18 May 2021 have been amended as follows: 
1. (Currently Amended) A computer-implemented method for updating a copy of a data object stored on a storage node, the method being performed by a processor executing a middleware at a proxy node, the method comprising:
determining an application category for the data object, wherein a plurality of copies of [[a]] the data object are stored on a respective plurality of storage nodes, wherein the plurality of storage nodes perform heterogeneous processing activities, [[and]] wherein a first subset of the plurality of storage nodes are dependent on a workflow of a second subset of the plurality of storage nodes, wherein one or more storage nodes of 
determining a first processing activity that corresponds with the application category of the data object;
selecting a first storage node of the plurality of storage nodes for updating a copy of the data object stored at the first storage node based on the first storage node being associated with the first processing activity in a first proportion and based on the application category of the data object;
setting, responsive to the selection, a first priority for updating the copy of the data object before updating one or more copies of the data object at other storage nodes at a second priority, the first priority based on an adjacency of the first storage node to a first application running the first processing activity at a level above a middleware, and the first priority based on an adjacency of the first storage node to a second application running a second processing activity at a level above the middleware, wherein the second application running the second processing activity is dependent on the first application in an application workflow; 
updating, based on the first priority, the copy of the data object; and 
determining whether the first storage node includes a storlet, 

wherein, in response to determining that the first storage node does not include a storlet, the updating the copy of the data object stored at the first storage node includes transmitting the data object to the first storage node.

2. (Currently Amended) The method of claim 1, further comprising: 
determining that a third processing activity depends on the first processing activity; and
updating a second copy of the data object stored at a third storage node after updating the first storage node, wherein the third processing activity is associated with [[a]] the third storage node of the plurality of storage nodes.

3. (Original) The method of claim 2, wherein the third storage node is in a third geographic location different from the first geographic location.

4. (Cancelled) 

5. (Cancelled) 

6. (Original) The method of claim 1, wherein the determining an application category for the data object includes receiving an interactive user input specifying the application category. 

7. (Currently Amended) The method of claim 1, wherein the first storage node is in [[a]] the first geographic location and the second storage node is in a second storage location different from the first geographic location.


8. (Currently Amended) A system for updating a copy of a data object stored on a storage node, comprising: 
a proxy node having a processor and a memory, the memory storing a middleware, the middleware including instructions executable by the processor to cause the processor to: 
determine an application category for the data object, wherein a plurality of copies of [a]] the data object are stored on a respective plurality of online storage nodes, wherein the plurality of online storage nodes perform heterogeneous processing activities, wherein one or more online storage nodes of the plurality of online storage nodes are located at a first geographic location, wherein a first subset of the plurality of online storage nodes are dependent on a workflow of a second subset of the plurality of online storage nodes, and one or more different online storage nodes of the plurality of online storage nodes are located at one or more geographic locations different from the first geographic location, wherein the application category is based on a metadata of the data object to be updated,
determine a first processing activity that corresponds with the application category of the data object;
select a first online storage node of the plurality of online storage nodes for updating a copy of the data object stored at the first online storage node based on the first online storage node being associated with the first processing activity in a first proportion and based on the application category of the data object;  
set, responsive to the selection, a first priority for updating the copy of the data object before updating one or more copies of the data object at other storage nodes at a second priority, the first priority based on an adjacency of the first online storage node to a first application running the first processing activity at a level above a middleware, and the first priority based on an adjacency of the first online storage node to a second application running a second processing activity at a level above the middleware, wherein the second application running the second processing activity is dependent on the first application in an application workflow; 
update the copy of the data object stored at the first online storage node before updating a second copy of the data object stored at a second online storage node, wherein the second online storage node is associated with the first processing activity in a second proportion, the second proportion being less than the first proportion; and
determine whether the first online storage node includes a storlet, 

wherein, in response to determining that the first online storage node includes a storlet, the updating the copy of the data object stored at the first online storage node includes transmitting a command to the storlet to pull an update for the data object to the first online storage node,
wherein, in response to determining that the first online storage node does not include a storlet, the updating the copy of the data object stored at the first online storage node includes transmitting the data object to the first online storage node.

9. (Currently Amended) The system of claim 8, wherein the middleware including instructions executable by the processor further cause the processor to:
determine that a third processing activity depends on the first processing activity; and
update a second copy of the data object stored at a third online storage node after updating the first online storage node, wherein the third processing activity is associated with the third online storage node of the plurality of online storage nodes, and the third online storage node is in a second geographic location different from the geographic location of the first online storage node.

10. (Cancelled).

11. (Cancelled)

12. (Original) The system of claim 8, wherein the middleware including instructions executable by the processor further cause the processor to:
receive an interactive user input specifying the application category. 

13. (Previously Presented) The system of claim 8, wherein the second online storage node and the proxy node are in a same geographic region.

14. (Previously Presented) The system of claim 8, wherein the proxy node is a distinct node from the first and second online storage nodes. 


15. (Currently Amended) A computer program product for updating a copy of a data object stored on a storage node, the computer program product comprising a computer readable storage medium having program instructions stored thereon, the program instructions executable by a processor to cause the processor to:
determine an application category for the data object, wherein a plurality of copies of [[a]] the data object are stored on a respective plurality of storage nodes, wherein the plurality of storage nodes perform heterogeneous processing activities, wherein a first subset of the plurality of storage nodes are dependent on a workflow of a second subset of the plurality of storage nodes, wherein one or more storage nodes of the plurality of storage nodes are located at a first geographic location, and one or more different storage nodes of the plurality of storage nodes are located at one or more geographic locations different from the first geographic location, wherein the application category is based on a metadata of the data object to be updated,
determine a first processing activity that corresponds with the application category of the data object;
select a first storage node of the plurality of storage nodes for updating a copy of the data object stored at the first storage node based on the first storage node being associated with the first processing activity in a first proportion and based on the application category of the data object;
set, responsive to the selection, a first priority for updating the copy of the data object before updating other storage nodes at a second priority, the first priority based on an adjacency of the first storage node to a first application running the first processing activity at a level above a middleware, and the first priority based on an adjacency of the first storage node to a second application running a second processing activity at a level above the middleware, wherein the second application running the second processing activity is dependent on the first application in an application workflow; 
update, based on the first priority, the copy of the data object before updating a second copy of the data object stored at a second online storage node, wherein the second online storage node is associated with the first processing activity in a second proportion, the second proportion being less than the first proportion; and
determine whether the first storage node includes a storlet, 

wherein, in response to determining that the first storage node includes a storlet, the updating the copy of the data object stored at the first storage node includes transmitting a command to the storlet to pull an update for the data object to the first storage node,
wherein, in response to determining that the first storage node does not include a storlet, the updating the copy of the data object stored at the first storage node includes transmitting the data object to the first storage node.




16. (Currently) The program product of claim 15, wherein the program instructions executable by a processor further cause the processor to: 
determine that a third processing activity depends on the first processing activity; and
update a second copy of the data object stored at a third storage node after updating the first storage node, wherein the third processing activity is associated with [[a]] the third storage node of the plurality of storage nodes, and the third storage node is in a second geographic location different from the geographic location of the first storage node.

17. (Canceled)

18. (Canceled)

19. (Original) The program product of claim 15, wherein the program instructions executable by a processor further cause the processor to:
receive an interactive user input specifying the application category. 

20. (Original) The program product of claim 15, wherein the second storage node and the proxy node are in a same geographic region.
Allowable Subject Matter
Claims 1-3, 6-9, 12-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate or render obvious the entirety of the claimed subject matter. Notably, the addition of a determination of whether the first storage node includes a storlet, and then determination an action to take in response to this determination being either positive or negative, in the context of the remainder of the independent claims’ determination, selection, setting, and updating steps is unobvious and not anticipated by the cited prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152